Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  In line 10, the claim sets forth “a the relative positioning”.  As there has not been a relative position set forth in the claim and both “a” and “the” do not make sense, the Examiner believes this should read “a relative positioning”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-7, 9, 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (USP 9,702,246) in view of Sicilian et al. (US 2019/0024459) in further view of Gillis et al. (USP 9,605,484).
With respect to claim 1, White et al. disclose a vibrating tool comprising a power section (123) comprising a rotor (127) and a stator (125); an axial shock assembly comprising a valve assembly (129) comprising a rotating valve that is driven to rotate by the power section (see column 4 line 57-column 5 line 17), the axial shock assembly adapted to vary fluid flow therethrough (see column 4 lines 19-29) and a lateral vibration assembly comprising an eccentric mass (see column 4 lines 18-29) that is driven to rotate by the power section along with the rotating valve (see column 4 lines 19-29), White et al. is silent as to the stator having more recesses than the rotor has lobes and the details of the valve.  Sicilian et al. disclose a stator having more lobes than the rotor lobes in order to nutate and exhibit secondary rotational motions in addition to the rotor’s primary rotation (see paragraph 38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified White et al. by having more stator recesses than rotor lobes in order to cause nutation and produce additional rotational motions.  Sicilian et al. further disclose a valve assembly comprising a rotating valve (132) having a pass through section (132, 134) in combination with a stationary valve (138).  As both White and Silician teach valves in oscillatory tools, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have substituted one valve for the other for the purpose of producing pressure pulses.  White does not disclose wherein the eccentric mass is positioned with respect to the pass-through section so as to tune the vibrating tool based on a relative positioning of the pass-through section and the eccentric mass.  Gillis et al. disclose tuning a mass oscillator by controlling the volume flow rate of a fluid through the turbines to provide appropriate vibration frequencies for different configurations of drilling assembly and different drilling parameters and conditions (see column 9 lines 37-57).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified White by including a tuning mechanism as taught by Gillis for the purpose of providing appropriate vibration frequencies for different configurations of drilling assembly and different drilling parameters and conditions.
	With respect to claim 2, White in view of Silician disclose wherein the valve assembly comprises a stationary valve (138), the rotating valve being rotated by the power section relative to the stationary valve (see paragraphs 45 and 49).
	With respect to claim 3, White in view of Silician disclose wherein the rotor is coupled to a drive shaft to which the eccentric mass and the rotating valve are coupled (see White figure 1).
	With respect to claim 5, White et al. in view of Sicilian et al. in view of Gillis teach wherein the rotor and stator generate torque through fluid flow through the vibrating tool, and wherein said rotor is rotationally coupled with the eccentric mass by a constant velocity shaft, the constant velocity shaft being functionally coupled with both the rotor and the eccentric mass (see White, column 4 lines 19-21).
With respect to claim 6, White et al. in view of Silician disclose wherein the ported components each have a plurality of ports offset from a centerline of the rotating valve (see Silician figure 8).  White et al. in view of Sicilian et al. in view of Gillis et al. do not disclose the degree the eccentric mass is within of one of the plurality of ports of a ported component.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different degrees in order to find the optimum one as Gillis teaches tuning the device for various conditions and a person of ordinary skill has good reason to pursue the known options within his or her grasp. 

With respect to claim 7, White et al. in view of Silician et al. in view of Gillis do not disclose the flow through area ratio.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a ratio of the highest flow-through area to the lowest flow-through area greater than 10:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 9, White et al. in view of Sicilian et al. in view of Gillis et al. does not disclose the wall thickness of the eccentric mass.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have varied the wall of the eccentric mass from its thickest to its thinnest at a ratio of greater than 5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 21, White in view of Silician in view of Gillis disclose further comprising a lateral vibration assembly wherein the vibrating tool has an aft end and a fore end, wherein the fore end is an end of the vibrating tool in the direction of a bottom of a hole and the aft end is opposite the fore end; and wherein to vibrating tool is axially arranged from the fore end to the aft end: the axial shock assembly (129), a lateral vibration assembly (see column 4 lines 19-21), and the power section (123) (see White figure 1 and column 5 lines 11-13).
With respect to claim 23, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the eccentric mass substantially in line with the pass-through section so as to tune lateral and axial vibrations for maximum impact as Gillis teaches tuning the device for various conditions and a person of ordinary skill has good reason to pursue the known options within his or her grasp, which include the eccentric mass in line with the pass-through section. 
With respect to claim 24, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the eccentric mass at least partially out of alignment with the pass-through section so as to tune lateral and axial vibrations for maximum impact as Gillis teaches tuning the device for various conditions and a person of ordinary skill has good reason to pursue the known options within his or her grasp, which include the eccentric mass at least partially out of alignment with the pass-through section. 

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (USP 9,702,246) in view of Sicilian et al. (US 2019/0024459) in further view of Gillis et al. in view of Yin et al. (US 2016/0341016).
	White in view of Silician in view of Gillis et al. do not disclose a fan shaped. 
Yin et al. disclose that a fan-shaped hole allows for better (e.g. more even or consistent) conditional of a flow of fluid through the hole (see paragraph 48).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified White et al. in view of Sicilian et al. in view of Comeau et al. to have included a fan shaped hole as taught by Yin et al. in order to allow for even/consistent flow through the valve assembly.  

Allowable Subject Matter
5.	Claims 11-20 are allowed.

6.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments, with respect to claim 1, filed 11/16/22 have been fully considered but they are not persuasive.  Applicant has amended the claims to include a limitation “…so as to tune the vibrating tool…”  As noted above, Gillis teaches the tuning a vibration tool.  Thus, the claims are not in condition for allowance.
	The amendments to claims 11 and 13 have put the claims in condition for allowance.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672